—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered November 25, 1997, in favor of plaintiff and against defendants in the amount of $57,043.93, inclusive of interest, costs and disbursements, unanimously affirmed, without costs.
The weight of the evidence supports the trial court’s findings that the expenses for which plaintiff seeks indemnification under the parties’ partnership agreement were incurred in good faith and without gross negligence in furtherance of the partnership’s business interests, and that plaintiff is accordingly entitled to judgment therefor. Defendants’ remaining arguments are either improperly raised for the first time on appeal or lack merit. Concur — Milonas, J. P., Rosenberger, Williams, Tom and Saxe, JJ.